Citation Nr: 1611074	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for spinal injuries.

2.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to April 26, 2011, and 70 percent disabling therefrom. 

3.  Entitlement to an effective date earlier than April 26, 2011, for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD
	
T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to December 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2010, May 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The December 2010 rating decision also denied the Veteran's claim for entitlement to service connection for PTSD and entitlement to a TDIU.  The Veteran filed a timely notice of disagreement and, following issuance of a statement of the case as to the issues, filed a timely substantive appeal as to the issues.  However, the May 2014 rating decision granted entitlement to PTSD, and the April 2015 rating decision granted entitlement to a TDIU.  As those decisions represent a total grant of the benefits sought on appeal with respect to those issues, the issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In his substantive appeal, the Veteran requested a Board hearing in Washington, DC.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2011.  However, in February 2016, the Veteran, through his representative, indicated that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In correspondence received in April 2010, the Veteran states that, following an August 2009 motor vehicle accident, he sought treatment at a VA medical facility for shoulder, neck, and back pain, but was turned away by the receptionist.  He then reinjured his shoulder and spine in November 2009.  He states of his VA treatment following the August 2009 motor vehicle accident and the November 2009 reinjury of his shoulder and spine, "I am not sure why they have not done a CT scan or MRIs to diagnose the painful areas.  But as a RN I do not feel that these problems have been address appropriately.  With the run arounds I have been getting it only adds to the pain and discomfort I have experienced."  The Board finds that, liberally interpreted, these statements raise the issue of entitlement to compensation for spinal injuries pursuant to the provisions of 38 U.S.C.A. § 1151.

Therefore, the issue of entitlement to compensation for spinal injuries pursuant to the provisions of 38 U.S.C.A. § 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a higher initial disability rating for PTSD, rated as 50 percent disabling prior to April 26, 2011, and 70 percent disabling therefrom; and entitlement to an effective date earlier than April 26, 2011 for the award of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no probative evidence of record showing that it is at least as likely as not that the Veteran's current spinal injuries had their onset during his active service, or that they are otherwise etiologically related to his active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for spinal injuries are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to service connection, as it notified the Veteran of the factors pertinent to the establishment of service connection, as well as the factors pertinent to the establishment of a disability rating and effective date in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, identified private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran has not been provided a VA medical examination or opinion in relation to the issue decided herein.  However, the Board concludes that an examination is not required in this case because, as is more fully discussed below, the evidence is absent for any indication that the Veteran's current spinal injuries may be related to an in-service event or injury.  Consequently, a VA examination as to the etiology of the current spinal injury is not required, even under the low threshold of McLendon.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks entitlement to service connection for a spinal injury.  In his application for compensation, the Veteran listed the disability as "Spinal Injuries from 11/24/09."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in March 2010.  The Veteran has presented no specific theories as to how his current spinal injuries are related to his active service.

The medical evidence of record shows that the Veteran was involved in a motor vehicle accident in August 2009, nearly 35 years after the Veteran's separation from active service.  A September 2009 cervical spine X-Ray showed multilevel degenerative disc disease and spondylosis.  The Veteran was diagnosed with discopathy without myelopathy, cervicalgia, pain in the thoracic spine, and displacement of thoracic intervertebral disc without myelopathy.  In November 2009, the Veteran aggravated the spine injuries while lifting objects at work.  An April 2010 cervical spine MRI revealed mild central spinal canal stenosis at C4-C5 and C5-C6 and foraminal stenosis at C4-C5 and C5-C6.  Records related to a worker's compensation claim, the Veteran's application for SSA disability benefits, and the Veteran's psychiatric treatment make reference to the August 2009 motor vehicle accident and the November 2009 workplace injury.  They do not reference any other spinal injuries, to include any that may have occurred during the Veteran's active service.  They also do not include any competent medical statements etiologically relating the Veteran's spinal injuries to any event, injury, or incident of his active service.

A review of the Veteran's service treatment records reveals that the Veteran was treated for various complaints during his active service, to include upper respiratory infections and abdominal pain.  However, he was not treated for complaints of back pain or spinal injuries.  On a December 1974 report of medical history for separation from active service, the Veteran denied current or past bone, joint, or other deformity and recurrent back pain.  A December 1974 report of medical examination for separation from active service shows that the Veteran had a normal clinical evaluation of the spine.  The report notes, "denies any significant illness, injury, or operation."  As such, the Veteran's service treatment records are absent for complaints of or treatment for a spinal injury.

In summary, the service treatment records do not reflect in-service complaints of back pain or spinal injury.  The earliest evidence of record of a spinal injury is dated nearly 35 years after the Veteran's separation from active service, and shows that the Veteran suffered spinal injuries in a motor vehicle accident.  In his application for service connection for a spinal injury, the Veteran indicated that the disability began on November 24, 2009.  The record shows that the Veteran aggravated the motor vehicle accident-related injuries in a November 2009 on-the-job lifting injury.  The Veteran has not presented any contentions as to how his current spinal injuries are related to his service.  Therefore, there is evidence of current spinal injuries, but there is no evidence of an in-service injury, illness, or disease to which the current spinal injuries may be medically attributed.  Rather, the evidence, to include the Veteran's own statements, suggests that the Veteran sustained his current spinal injuries in August 2009 and November 2009, nearly 35 years after the Veteran's discharge from active service.

Accordingly, there is no probative evidence of record showing that the Veteran's current spinal injuries had their onset during his active service, or that they are otherwise etiologically related to his active service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for spinal injuries.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for spinal injuries is denied.


REMAND

The May 2014 rating decision granted the Veteran entitlement to service connection for PTSD, effective January 26, 2010, and awarded an initial disability rating of 50 percent.  The Veteran timely filed a notice of disagreement as to the initial disability rating awarded for the PTSD.  See VA Form 21-0958, Notice of Disagreement, received in October 2014.  The April 2015 rating decision awarded the Veteran a staged initial rating of 70 percent for the PTSD, effective April 26, 2011.  However, as this does not represent a full grant of the benefit sought on appeal, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The April 2015 rating decision also granted the Veteran entitlement to a TDIU, effective April 26, 2011.  The Veteran timely filed a notice of disagreement as to the effective date for the award of entitlement to a TDIU.  See VA Form 21-0958, received in November 2015.  The Veteran has not been issued a statement of the case for the issues of entitlement to a higher initial disability rating for PTSD and entitlement to an earlier effective date for the award of a TDIU.  As timely notices of disagreement as to the matters have been received, and the Veteran has not otherwise withdrawn the appeals in writing, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a statement of the case with respect to the issues of entitlement to a higher initial disability rating for PTSD, rated as 50 percent disabling prior to April 26, 2011, and 70 percent disabling therefrom; and entitlement to an effective date earlier than April 26, 2011, for the award of entitlement to a TDIU.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect to the Board an appeal of the May 2014 and April 2015 rating decisions as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If the Veteran files a timely substantive appeal, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


